___________

                             No. 95-4084
                             ___________

Joe L. Bumgarner,                 *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *
L. E. Lagrone, Warden,            *
Diagnostic Unit, Arkansas         *
Department of Correction,         *
                                  *
          Appellee,               *
                                  *
Walter Brannon, Diagnostic        *
Unit, Arkansas Department         *   Appeal from the United States
of Correction; Phil Forslund,     *   District Court for the
Diagnostic Unit, Arkansas         *   Eastern District of Arkansas.
Department of Correction,         *
                                  *        [UNPUBLISHED]
          Defendants,             *
                                  *
Dermott Dunne, Dr.,               *
                                  *
          Appellee,               *
                                  *
Susan Jensen, Diagnostic Unit,    *
Arkansas Department of            *
Correction,                       *
                                  *
          Defendant.              *


                             ___________

                    Submitted:   December 20, 1996

                        Filed: December 27, 1996
                             ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
     Joe L. Bumgarner, an Arkansas inmate, appeals from the
district court's1 grant of summary judgment to defendants in his 42
U.S.C. § 1983 action. Bumgarner, a permanently medically disabled
inmate, claimed an Eighth Amendment violation based on his transfer
to a different unit where he was allegedly denied adequate medical
care. Reviewing de novo, Earnest v. Courtney, 64 F.3d 365, 366-67
(8th Cir. 1995) (per curiam), we conclude the district court
properly granted defendants summary judgment, see Cornell v. Woods,
69 F.3d 1383, 1387-88 (8th Cir. 1995) (no constitutional right to
remain in particular institution; prison officials may transfer
inmate for any non-retaliatory reason); cf. Fletcher v. Butts, 994
F.2d 548, 549 (8th Cir. 1993) (per curiam) (unrebutted evidence
that defendants treated injured inmate and responded to continued
complaints of pain was sufficient for summary judgment).       Even
assuming that Bumgarner's appointed counsel failed to represent him
diligently in the district court, there is no constitutional right
to effective assistance of counsel in a civil case. See Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988).


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendations of the Honorable Jerry W. Caveneau, United States
Magistrate Judge for the Eastern District of Arkansas.

                               -2-